Citation Nr: 0820884	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
July 1970.  He died in March 2003.  The appellant is the 
veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.


FINDINGS OF FACT

1.  The veteran died in March 2003, the death certificate 
lists the immediate cause of the veteran's death as squamous 
cell carcinoma which had metastasized to the lung, liver, and 
brain.  No other significant conditions were noted as 
contributing to the veteran's death.

2.  At the time of his death, the veteran was not service 
connected for any disabilities. 


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e), 3.312, 3.313 (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

The veteran was diagnosed with squamous cell carcinoma in 
2002, which eventually led to his death in 2003.  The 
appellant contends that the veteran's squamous cell carcinoma 
was caused by his exposure to herbicides while serving in the 
Republic of Vietnam.

Prior to his death, the veteran himself attempted to have his 
squamous cell carcinoma service connected, and he was 
provided with a VA examination in February 2003, but no 
opinion was expressed as to the etiology of the veteran's 
cancer. 

Service connection was denied by a March 2003 rating 
decision, as it was determined that squamous cell carcinoma 
was not one of the diseases that was presumptively connected 
to herbicide exposure, and there was no evidence that the 
veteran's squamous cell carcinoma was directly related to 
service.

It is noted that service connection may be granted on a 
presumptive basis for certain diseases associated with 
exposure to certain herbicide agents, even though there is no 
record of such disease during service, if they manifest to a 
compensable degree anytime after service, in a veteran who 
had active military, naval, or air service for at least 90 
days, during the period beginning on January 9, 1962 and 
ending on May 7, 1975, in the Republic of Vietnam, including 
the waters offshore, and other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted.  

Thus, while the veteran had the requisite service necessary 
to be entitled to the presumptive service connection for 
disease identified by regulation as linked to herbicide 
exposure, squamous cell carcinoma is notably absent from this 
list of diseases.  Nevertheless, squamous cell carcinoma may 
still be service connected on a direct basis if it is shown 
that the veteran's squamous cell carcinoma either began 
during or was the result of his time in service.

It is noted that the appellant also argued that the veteran 
had lung cancer which is a disease that is presumptively 
connected to herbicide exposure; however, the record shows 
that the veteran's squamous cell carcinoma metastasized into 
the veteran's lung, and therefore the veteran did not 
actually have lung cancer, but rather had skin cancer that 
spread to his lungs, brain, and liver.

In support of her claim, the appellant solicited the opinion 
of a private doctor, Dr. Brugal.  She informed Dr. Brugal 
that the veteran had served in the Republic of Vietnam for 
more than 4 years during which time he was stationed in 
mountain regions that were sprayed twice a week with 
herbicides such as Agent Orange.  The appellant reported that 
when the veteran returned from Vietnam he had respiratory 
difficulty and had red, black, and white dots on his skin, 
which Dr. Brugal speculated was Chloracne.  Dr. Brugal 
indicated that numerous studies exist that support a link 
between different types of cancer and exposure to the 
component dioxin.  Dr. Brugal also noted that even many years 
after the end of the war in Vietnam, dioxin remains in the 
country and has been detected in the generations that were 
born after the war ended, which she suggested was evidence 
that dioxin was a chemical that could remain in the food 
chain for years, and suggesting that it could have a lasting 
impact many years after the initial exposure.  Dr. Brugal 
went on to indicate that "Agent Orange, without a doubt is a 
possible trigger for the Squamous Cell Carcinoma in this 
patient's skin.  Multiple reports exist where agent orange is 
attributed to the appearance of cancer in Vietnam veterans."  

In January 2007, a VA medical opinion was obtained.  The 
examiner reviewed the veteran's claims file, including Dr. 
Brugal's statement that cancers had been attributed to Agent 
Orange exposure.  The examiner did not disagree with Dr. 
Brugal on that point, but she stated that according to 
present research squamous cell carcinomas arising in the skin 
have not been associated with this type of exposure.  She 
noted that other types of skin cancers such as sarcomas have 
been associated with Agent Orange exposure, but squamous cell 
carcinomas have not.  As such, the examiner opined that the 
veteran's squamous cell carcinoma was not etiologically 
related to his presumed exposure to herbicides while in 
service.

Dr. Brugal correctly stated that studies had linked cancer 
formation to herbicide exposure; however, she cited no 
studies indicating that squamous cell carcinoma was related 
to herbicide exposure.  The VA examiner indicated that from a 
review of medical literature, squamous cell carcinoma had not 
in fact been linked to herbicide exposure.  

Service medical records indicate that the veteran was healthy 
at separation, and he was not diagnosed with cancer for more 
than 30 years after separation.  While a medical opinion was 
submitted indicating that Agent Orange was a possible trigger 
for the veteran's squamous cell carcinoma, this opinion was 
not supported by the medical literature, and it is therefore 
found to be less probative than the VA opinion that is 
supported by medical research.

As such, the criteria for service connection for the cause of 
the veteran's death have not been met, and the appellant's 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
March 2005.  While the letter did not specifically inform the 
appellant that the veteran was not service connected for any 
disabilities, any failure to do so in this regard is 
harmless, since there was no service connected disability to 
which the veteran's death could have been linked.  
 
VA treatment records have been obtained (and the appellant 
indicated that the veteran only received treatment at the 
VAMC).  The veteran's service medical records and service 
personnel records were also obtained.  Additionally, both a 
private medical opinion and a VA medical opinion were 
obtained.  The appellant was also offered the opportunity to 
testify at a hearing before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


